Citation Nr: 0639528	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-03 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
lumbosacral spine disorder, to include degenerative joint 
disease.  

2.  Entitlement to service connection for a claimed cervical spine 
disorder, to include degenerative joint disease.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Entitlement to a compensable evaluation for the service-
connected residuals of a right shoulder injury.  

5.  Entitlement to a compensable evaluation for the service-
connected residuals of a dorsal spine injury.  





REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1971; he was awarded the Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the RO.  

For the reasons indicated hereinbelow, certain issues on 
appeal are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  



FINDING OF FACT

The service-connected right shoulder injury residuals is 
shown to include degenerative changes and a degree of 
functional limitation due to pain and to produce to a 
disability picture that more nearly approximates that of 
restriction of movement of a major arm to shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
not higher, for the service-connected right shoulder injury 
residuals are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Codes 
5003, 5201 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005).

This change in the law is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

The Board has considered the VCAA provisions and finds, given 
the veteran's assertions and the favorable action taken 
hereinbelow, that full development of the claim for increase 
for the service-connected right shoulder disability has been 
undertaken.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected right shoulder injury residuals are 
shown to include degenerative changes and a degree of 
functional limitation due to pain.  Consequently, the Board 
finds that it should be evaluated under Diagnostic Codes 
5003-5201 for loss of motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  

Limitation of motion to midway between the side and shoulder 
level is evaluated as 30 percent disabling for the major arm, 
and 20 percent disabling for the minor arm.  

Limitation of motion to 25 degrees from the side is 
considered 40 percent disabling for the major arm and 30 
percent disabling for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).  

Normal range of motion of the shoulder is 180 degrees of 
forward flexion, 180 degrees of abduction, and 90 degrees of 
external and internal rotation.  
38 C.F.R. § 4.71a, Plate I (2006).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  
38 C.F.R. §§ 4.40, 4.45 (2006).  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59 (2006).  

When examined by VA in August 2004, the veteran complained of 
stiffness, loss of motion and pain in the right shoulder.  It 
was noted that he was right handed.  The demonstrated motion 
of the right shoulder included that of 100 degrees of 
flexion, 80 degrees of abduction, and 70 degrees of rotation, 
all of which caused pain at the extremes.  There was x-ray 
evidence of degenerative arthritis of the right shoulder.  

The diagnosis was that of rotator cuff tear of the right 
shoulder and post-traumatic arthritis.  It was noted that 
repetitive movements reduced range of motion of the right 
shoulder by 10 percent due to pain.  It was also reported 
that the veteran drove a tractor-trailer and had not lost 
many days of work due to sickness.  

Based on these facts, the service-connected right shoulder 
injury residuals are shown to include degenerative changes 
and a degree of functional limitation due to pain that, with 
consideration of the factors in DeLuca, are shown to more 
nearly approximate the criteria of restriction to shoulder 
level and warrants a 20 percent evaluation.  

Although the Board finds that pain and weakness results in 
functional impairment that equates to limitation of motion to 
shoulder level, there is no evidence to indicate that there 
is further limitation of motion to midway between the side 
and shoulder level, which would be required for an increased 
evaluation for the major arm.  See 38 C.F.R. § 4.71a, Code 
5201.  

Therefore, an evaluation in excess of 20 percent is not for 
assignment given the current evidentiary record.  



ORDER

An increased rating of 20 percent for the service-connected 
residuals of a right shoulder injury is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



REMAND

VA's statutory "duty to notify" under the Veteran's Claims 
Assistance Act of 2000 (VCAA) requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  VA is also 
required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Although two letters dated in August 2004 from the RO to the 
veteran discuss the "duty to notify" provisions of VCAA and 
the evidence needed to substantiate claims for increased 
rating, the letters do not discuss the evidence needed to 
substantiate claims for service connection for disabilities 
of the lumbar and cervical segments of the spine, to include 
degenerative joint disease, and do not adequately discuss the 
evidence needed to substantiate the service connection claim 
for service connection for tinnitus.  

A review of the claims files reveals that the veteran had 
lumbosacral and cervical problems in service, and there are 
recent medical findings of degenerative joint disease of the 
lumbosacral and cervical spine.  

However, there is no nexus opinion on whether any current 
lumbosacral or cervical disability are causally related to 
his problems in service.  There is also no opinion on whether 
the veteran is suffering from tinnitus that is due to 
service.  

Additionally, the Board finds that an additional examination 
is required to ascertain the current severity of the service-
connected dorsal spine disability.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the etiology of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
any disability remaining at issue since 
August 2004.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folders.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

2.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2006) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is provided notification 
of any additional evidence to be provided 
by VA and of evidence that must be 
provided by the veteran, as well as 
notification of the evidentiary 
requirements for substantiating his 
claims for service connection for 
disability of the lumbosacral or cervical 
segments of the spine and for tinnitus.  

3.  The veteran should be afforded a VA 
examination to determine the current 
nature and likely etiology of any current 
hearing loss and the claimed tinnitus.  
The claims files must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner 
should provide an opinion whether it is 
at least as likely as not that any 
hearing disability or tinnitus is due 
noise exposure or other incident of the 
veteran's period of active service.  

4.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
lumbosacral and cervical spine disorders 
and the current severity of the service-
connected residuals of the dorsal spine 
injury.  The claims files must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated diagnostic tests and studies, 
including x-rays, must be accomplished.  

With respect to the lumbosacral and 
cervical segments of the spine, the 
examiner should provide an opinion on 
whether it is at least as likely as not 
that any lumbosacral or cervical spine 
disability is due any injury or other 
incident of the veteran's military 
service.  The report prepared must be 
typed.  

With respect to the service-connected 
dorsal spine disability, the VA examiner 
should identify all of the disabling 
manifestations attributable to the 
service-connected dorsal spine 
disability.  Specifically, the examiner 
should comment as to whether the 
service-connected dorsal spine 
disability is productive of any 
functional loss involving the 
thoracolumbar spine, muscle spasm or 
degenerative changes.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.  

5.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, the RO must readjudicate 
the veteran's claims for service 
connection for disability of the 
lumbosacral spine, for disability of the 
cervical spine, and for tinnitus, as well 
as the claims for compensable evaluations 
for his service-connected residuals of 
the dorsal spine injury, based on all 
relevant evidence on file.  If any issue 
continues to be denied, the RO must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


